Order granting motion to dismiss complaint and judgment entered thereon reversed upon the law, with ten dollars costs and disbursements, and motion denied, with ten dollars costs. The complaint states a good cause of action for damages for breach of contract, in that the agreement not to deliver the merchandise except upon notification to the plaintiff, and upon the receipt of a customs permit, was not against public policy as an agreement not to perform its obligation to the holders of the receipts. Section 95 of the General Business Law has no application to a warehouseman operating a bonded warehouse, who is not obligated to deliver the goods except upon the production of a valid customs permit. (Wells Fargo Nevada Nat. Bank v. Haslett Warehouse Co., 60 Cal. App. 225; 212 Pac. 647.) Lazansky, P. J., Rich, Young, Carswell and Scudder, JJ., concur.